DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 and 12/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 18 is dependent upon claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20180338084 (Edpalm et al.) in view of US Patent Application Publication No. 20120177253 (Tseng et al.) and US Patent Application Publication No. 20180082401 (Bai et al).
	Regarding claim 1, Edpalm et al. discloses: “a method for generating a panorama image (ABSTRACT: “A system comprising a video camera and a client device and a method performed therein. The video camera captures a plurality of images concurrently using a plurality of image sensors having partly overlapping fields of views. Overlapping portions of the images are identified, and the images are joined to generate a panorama image”; FIG. 7), comprising: with an image sensor of a mobile device, capturing video (FIG. 1: 102, 104a; [0042]: “FIG. 1 illustrates a system 100 comprising a video camera 102 having a plurality of image sensors 103, and one or more client devices 104a”; [0043]: “client device 104a is a mobile device”); with a display device of the mobile device, displaying the video in real-time; with the mobile device ([0043]: “the client device 104a, which is a mobile device, may be used by a patrolling security guard who, via the mobile device, may view a panorama image which is generated by the video camera 102”), performing guided image capture to automatically capture a set of captured images using the image sensor during display of the video” (FIG. 7: S02; [0054]: “In step S02, the video camera 102 captures a plurality of images A, B, C, D, using the plurality of image sensors 103. In more detail, the plurality of sensors 103 are each configured to capture a video stream 308a, 308b, 308c, 308d of a scene. Each video stream is a sequence of images arranged in video frames”); and dividing the image into one or more depth-stacked image layers ([0065]: “An image to be encoded may be divided into horizontal partitions, called slices”).
	However, Edpalm et al. does not clearly disclose the remaining limitations of the claim.  To that end, Tseng et al. discloses: “coarsely aligning the set of captured images in accordance with the guided image capture to generate a set of coarsely aligned images ([0011]: “a panorama generating method suitable for an image capturing apparatus. In the present method, a plurality of raw images of a scene is captured. A coarse motion estimation is executed on the raw images to obtain a coarse motion estimation result of the scene”; “In addition, the raw images inside a window of interest (WOI) are cropped to obtain a plurality of cropped images”; FIG. 6: 610, FIG. 7: S702; [0044]: “the image capturing unit 610 captures a plurality of raw images of a scene (step S702)”; FIG. 6: 630, FIG. 7: S706; [0045]: “the coarse motion estimation unit 630 can execute a coarse motion estimation on this image and a previous image (step S706)”; FIG. 6: 640, FIG. 7: S708; [0046]: Meanwhile, the image cropping unit 640 crops the raw image at full resolution according to predetermined position and size (step S708)”); finely aligning pairs of images in the set of coarsely aligned images to generate a set of finely aligned images, comprising: for at least one image in the set of coarsely aligned images” ([0011]: “a fine motion estimation is executed on the cropped images according to the coarse motion estimation result of the scene, so as to obtain a fine motion estimation result of the scene”; FIG. 6: 630, FIG. 7: S712; [0047]: “a fine motion estimation on the cropped image and a previous image according to the coarse motion estimation result obtained by the coarse motion estimation unit 630, so as to obtain a fine motion estimation result (step S712)”); and generating the panorama image by using the finely aligned images; and storing the panorama image in a storage device” ([0011]: “The raw images are stitched and blended according to the fine motion estimation result, so as to generate a panorama”; FIG. 6: 670, FIG. 7: S714; [0048]: Eventually, an image stitching unit stitches the raw images according to the fine motion estimation result and blends the stitched raw images to generate a panorama (step S714)”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Edpalm et al. with the invention of Tseng et al. in order to provide coarse and fine alignment/estimation for generating a  panoramic image (e.g., see Tseng et al. @ [0011]).
	However, the combination of Edpalm et al. and Tseng et al. does not clearly disclose the remaining limitations of the claim.  To that end, Bai et al. discloses: “dividing each image layer into a mesh of cells ([0084]: “As further shown in FIG. 8, the method 800 includes an act 820 of generating a mesh grid 502 on the panoramic digital image by sampling boundary points 302 and generating a plurality of interior vertex points 404 interpolated from the boundary points 302. The boundary points and the interior vertex points define cells of the mesh grid”), defined by 2D cell vertices, adjusting cell vertices to maximize a combination of constraint values including at least a feature constraint value and a global shape anchor constraint value (FIG. 8: 820, [0089]: “generating the plurality of interior vertex points includes interpolating an x-y coordinate from the boundary points by minimizing, for each of the plurality of interior vertex points 404 (e.g., each position of the plurality of interior vertex points 404 within the mesh array 402)”), and warping the image in accordance with the adjusted cell vertices to generate a finely warped image” (Fig. 8: 830; [0091]: As further shown in FIG. 8, the method 800 includes an act 830 of generating an enhanced panoramic image 602 by warping each cell of the mesh grid 502 and underlying pixels of the panoramic digital image 102”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Edpalm et al. and Tseng et al. with the invention of Bai et al. in order to provide a cells of a mesh grid for warping into an enhance panoramic image (e.g., see Bai et al. @ [0091]).
	With respect to claim 14, Edpalm et al. discloses: “a method (FIG. 7) comprising: with an image processing system (FIG. 1): receiving a set of captured images from a mobile device (ABSTRACT: “A system comprising a video camera and a client device and a method performed therein. The video camera captures a plurality of images concurrently using a plurality of image sensors having partly overlapping fields of views. Overlapping portions of the images are identified, and the images are joined to generate a panorama image”; FIG. 7); dividing the image into one or more depth-stacked image layers ([0065]: “An image to be encoded may be divided into horizontal partitions, called slices”); and transmitting the panorama image to the mobile device” ([0043]: “the client device 104a, which is a mobile device, may be used by a patrolling security guard who, via the mobile device, may view a panorama image which is generated by the video camera 102”).
	In addition, Tseng et al. discloses: “coarsely aligning the set of captured images to generate a set of coarsely aligned images ([0011]: “a panorama generating method suitable for an image capturing apparatus. In the present method, a plurality of raw images of a scene is captured. A coarse motion estimation is executed on the raw images to obtain a coarse motion estimation result of the scene”; “In addition, the raw images inside a window of interest (WOI) are cropped to obtain a plurality of cropped images”; FIG. 6: 610, FIG. 7: S702; [0044]: “the image capturing unit 610 captures a plurality of raw images of a scene (step S702)”; FIG. 6: 630, FIG. 7: S706; [0045]: “the coarse motion estimation unit 630 can execute a coarse motion estimation on this image and a previous image (step S706)”; FIG. 6: 640, FIG. 7: S708; [0046]: Meanwhile, the image cropping unit 640 crops the raw image at full resolution according to predetermined position and size (step S708)”); finely aligning pairs of images in the set of coarsely aligned images to generate a set of finely aligned images, comprising: for at least one image in the set of coarsely aligned images ([0011]: “a fine motion estimation is executed on the cropped images according to the coarse motion estimation result of the scene, so as to obtain a fine motion estimation result of the scene”; FIG. 6: 630, FIG. 7: S712; [0047]: “a fine motion estimation on the cropped image and a previous image according to the coarse motion estimation result obtained by the coarse motion estimation unit 630, so as to obtain a fine motion estimation result (step S712)”); and generating the panorama image by using the finely aligned images” ([0011]: “The raw images are stitched and blended according to the fine motion estimation result, so as to generate a panorama”; FIG. 6: 670, FIG. 7: S714; [0048]: Eventually, an image stitching unit stitches the raw images according to the fine motion estimation result and blends the stitched raw images to generate a panorama (step S714)”).
	Further, Bai et al. discloses: “dividing each image layer into a mesh of cells ([0084]: “As further shown in FIG. 8, the method 800 includes an act 820 of generating a mesh grid 502 on the panoramic digital image by sampling boundary points 302 and generating a plurality of interior vertex points 404 interpolated from the boundary points 302. The boundary points and the interior vertex points define cells of the mesh grid”), defined by 2D cell vertices, adjusting cell vertices to maximize a combination of constraint values including at least a feature constraint value and a global shape anchor constraint value (FIG. 8: 820, [0089]: “generating the plurality of interior vertex points includes interpolating an x-y coordinate from the boundary points by minimizing, for each of the plurality of interior vertex points 404 (e.g., each position of the plurality of interior vertex points 404 within the mesh array 402)”), and warping the image in accordance with the adjusted cell vertices to generate a finely warped image (Fig. 8: 830; [0091]: As further shown in FIG. 8, the method 800 includes an act 830 of generating an enhanced panoramic image 602 by warping each cell of the mesh grid 502 and underlying pixels of the panoramic digital image 102”). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Edpalm et al. in view of Tseng et al., Bai et al. and US Patent Application Publication No. 20140267833 (Chen et al).
	Claim 15 is dependent upon claim 14.  As discussed above, claim 14 is disclosed by the combination of Edpalm et al., Tseng et al. and Bai et al. Thus, those limitations of claim 14 that are recited in claim 15 are also disclosed by the combination of Edpalm et al., Tseng et al. and Bai et al. 
	However, the combination of Edpalm et al., Tseng et al. and Bai et al. does not clearly disclose the remaining limitations of claim 15.  To that end, Chen et al. discloses: “receiving an image index for each image in the set of captured images from the mobile device” ([0032]: “each captured image may be assigned an image index so that they may be uniquely identified”; [Claim 5]: “The mobile device of claim 3, wherein each of the plurality of images is identifiable by an image index”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an image index so that captured images can be uniquely identified (e.g., see Chen et al. @ [0032]).

Allowable Subject Matter
Claims 2-13, 16-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                        12/14/2022
Primary Examiner                    AU2644